 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    RUTH ALISER, et al.,                         No. 2:18-cv-02574-MCE-CKD
12                     Plaintiffs,
13          v.                                     NON-RELATED CASE ORDER
14    CALIFORNIA STATE UNIVERSITY
      EMPLOYEES UNION, et al.,
15
                       Defendants.
16

17    DELORES POLK, et al.,                        No. 2:18-cv-02900-KJM-KJN
18                     Plaintiffs,
19          v.
20    BETTY YEE, et al.,
21                     Defendants.
22
           The Court has received the Notice of Related Cases filed on December 13, 2018.
23
     See Local Rule 123, E.D. Cal. (1997). The Court has determined, however, that it is
24
     inappropriate to relate or reassign the cases, and therefore declines to do so.
25
     ///
26
     ///
27
     ///
28
                                                  1
 1          This Order is issued for informational purposes only, and shall have no effect on
 2   the status of the cases, including any previous Related (or Non-Related) Case Order of
 3   this Court.
 4          IT IS SO ORDERED.
 5   Dated: February 11, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  2
